Citation Nr: 1231524	
Decision Date: 09/13/12    Archive Date: 09/19/12

DOCKET NO.  08-14 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a skin disorder, to include a groin rash.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1965 to July 1985.

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Lincoln, Nebraska.  

In October 2008, the  Veteran testified before a Decision Review Officer in Lincoln, Nebraska.  A transcript of that hearing is of record.

In June 2009, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

This matter was previously before the Board in July 2010 and was remanded for further development.  It has now returned to the Board for appellate consideration.  As discussed in further detail below, the Board finds that there has been substantial compliance with the mandates of its remand and will proceed to adjudicate the appeal. See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

 
FINDINGS OF FACT

1.  The Veteran had active service in Vietnam.

2.  The Veteran is less than credible with regard to onset of a current skin disability.

3.  The Veteran does not have skin disability for which presumptive service connection is warranted.  

4.  There has been no demonstration by competent medical, nor competent and credible lay, evidence of record, that the Veteran has a skin disability casually related to active service, to include exposure to Agent Orange.


CONCLUSION OF LAW

A skin disability was not incurred in or aggravated by active service, nor may it be presumed to have been so incurred or aggravated. 38 U.S.C.A. §§ 101(24), 1110, 1154 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310(a) (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, it will assist in substantiating or that is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

In correspondence to the appellant in February 2007, VA informed him of what evidence was required to substantiate his claim for entitlement to service connection for a skin disability.  The notice also informed the Veteran as to the law pertaining to the assignment of a disability rating and effective date as the Court required in Dingess/Hartman in the event that service connection was granted.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable agency of original jurisdiction decision.  Because the VCAA notice was completed prior to the initial AOJ adjudication denying the claim, the timing of the notice does comply with the express requirements of the law as found by the Court in Pelegrini.  

Duty to assist

With regard to the duty to assist, the claims file contains the Veteran's service treatment records (STRs), service personnel records, private and VA medical records and reports, and the statements of the Veteran in support of his claim.  The Board has carefully reviewed the statements and concludes that there has been no identification of further available evidence not already of record for which VA has a duty to obtain.  The Board also has perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain.  In this regard, the Board notes that the Veteran testified that he did not remember the name of the first clinician to treat him after service; thus, VA does not have a further duty with regard to any records from such treatment.  (See Board hearing transcript, page 7.)

A VA examination and opinion with respect to the issue on appeal was obtained in August 2010.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination/opinion obtained in this case is more than adequate, as the opinion is predicated on an examination of the Veteran, and an extensive  review of the claims file.  It considers the pertinent evidence of record, to include the Veteran's STRs and post service clinical records.  Rationale was provided for the opinion proffered.  

In its prior remand, the Board directed that the examiner should provide an opinion as to the likelihood that any rash exhibited by the Veteran post-service is related to skin symptoms in service.  The August 2010 VA examiner used the term "currently claimed rash" when opining as to an etiology.  The Board finds that, as a current disability is an essential element for service connection, the VA examiner has substantially complied with the Board's prior remand.  An additional etiology opinion specific to the Veteran's rash in 1998, 1999, and 2004, prior to the Veteran's filing of a claim, would service no useful purpose.  Not only is that time period prior to the Veteran's filing of a claim, but it is more than 10 years after his service; thus, any opinion would not establish continuity of symptomatology since service.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that compensation may only be awarded to an applicant who has a disability existing on the date of the application, not for a past disability).  See also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided). 

The Veteran has alleged that he has a recurrent rash which appears for several days approximately once a month.  The Board is mindful of the Court's decision in Ardison v. Brown, 6 Vet. App. 405 (1994) regarding VA examinations during periods of flare-ups.  In the present case, VA scheduled the Veteran for an examination in August 2010.  In addition, in correspondence dated in August 2010, VA informed the Veteran that he should seek treatment either from a VA or private physician during the next outbreak of his rash and should request VA to obtain such records.  In the two (2) years since the request, the Veteran has not provided any evidence of flare-up or recurrence of his claimed rash.  The duty to assist is not a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).   
Based on the foregoing, the Board finds that VA has complied with its duty to assist the Veteran.  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  Essentially, all available evidence that could substantiate the claim has been obtained.

Legal Criteria

Service Connection  in General 

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R.
§ 3.303(d).    

"Generally, to prove service connection, a claimant must submit (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury."  Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the determinative issue involves a medical diagnosis, competent medical evidence is required.  This burden typically cannot be met by lay testimony because lay persons are not competent to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

In Robinson v. Shinseki, 312 Fed. Appx. 336 (2009), the Court held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Court set forth a two-step analysis to evaluate the competency of lay evidence.  First, Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record - including, if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury - to determine whether to grant service connection.  The Board observes that this Federal Circuit decision is nonprecedential.  However, see Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) [a non-precedential Court decision may be cited "for any persuasiveness or reasoning it contains"].  The Board believes that if Bethea applies to the utility of Court decisions, it surely applies to the utility of a decision of a superior tribunal, the Federal Circuit.  557 F.3d 1355 (Fed. Cir. 2009).  

Presumptive service connection- herbicide exposure

VA regulations provide that certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met. 38 C.F.R. § 3.309(e) (2011).  A Veteran who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a).  The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975.  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.

If a Veteran was exposed to an herbicide agent during active service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied:  Chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; chronic lymphocytic leukemia; B cell leukemia, Parkinson's disease, multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma); and ischemic heart disease, (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  75 Fed. Reg. 53202 (August 31, 2010), 38 C.F.R. § 3.309(e).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii).

Where the evidence does not warrant presumptive service connection, the United States Court of Appeals for the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the issue on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran avers that he has a skin disability due to active service.  The first element of a claim for service connection is evidence of a current disability.  The Veteran filed a claim for a rash in the groin area in February 2007.  A May 2007 private medical record from Methodist Health System reflects that the Veteran's skin was unremarkable.  An August 2007 VA examination report reflects that the Veteran did not have a rash upon examination.  The examiner stated that it was impossible to make a diagnosis in the absence of the rash.  An August 2010 VA examination record reflects that upon clinical examination, the Veteran had a 2 cm x 1.1 cm flat hyperpigment lesion on his right upper thigh.  Thus, there is no objective evidence that the Veteran has a current rash disability.  Service connection claim requires, at a minimum, evidence of a current disability, Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Board notes that the Veteran is competent to report a rash and that he has averred that his rash is not always present, but is recurrent.  Even assuming that the Veteran has a current disability, for the reasons noted below, the Board finds that service connection is not warranted.  

The second element for entitlement to service connection is an in-service disease or injury.  The Veteran avers that he has a rash due to exposure to Agent Orange in Vietnam.  The Veteran's service personnel records reflect that he had duty in Vietnam in 1966, 1967, 1968, and 1971; therefore, it is presumed that he was exposed to herbicides.  Moreover, affirmative evidence does not exist to rebut that presumption.  

Despite presumed exposure to an herbicide agent, presumptive service connection under 38 C.F.R. § 3.307(a)(6) is not warranted.  In the present case, the clinical evidence of record does not reflect that the Veteran has a skin disability which is listed by VA as a disability for which presumptive service connection is warranted.  As the Veteran does not have a diagnosed disability among the diseases recognized under 38 C.F.R. § 3.309(e), as a disease associated with exposure to certain herbicide agents, presumptive service connection on the basis of herbicide exposure is not warranted.

The Federal Circuit has held that when a claimed disorder is not included as a presumptive disorder direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during service.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran's STRs reflect that he sought dermatology care in August 1965 for urethral discharge.  His culture was positive for gonorrhea.  He was again seen for urethral discharge in August 1966.  An August 1968 STR reflects that the Veteran had a rash on his penis.  The impression was primary irritation dermatitis.  

A February 1973 report of medical history for periodic purposes reflects that the Veteran denied having, or having had, a skin disease.  The February 1973 report of medical examination reflects that the Veteran's skin was normal upon clinical evaluation.  It was noted that he had a birthmark on his thigh.  

A July 1973 STR reflects that the Veteran had a rash on his shoulders, arms, and back.  It was noted to be pruritic and in patches.  The impressions were Pityriasis rosea and possible contact dermatitis.  An STR one week later reflects Pityriasis rosea.

An August 1976 report of medical history for separation purposes reflects that the Veteran denied having, or having had, skin diseases.  The August 1976 report of medical examination for separation/reenlistment purposes reflects that the Veteran's skin was normal upon clinical examination.  

A March 1984 report of medical history for annual physical purposes reflects that the Veteran denied having, or having had, skin diseases.  The March 1984 report of medical examination reflects that the Veteran's skin was normal upon clinical examination.  

An April 1985 health questionnaire for dental treatment reflects that the Veteran did not check that he had "hives or skin rash."

A June 1985 report of medical history reflects that the Veteran denied having, or having had, skin diseases.  The June 1985 report of medical examination for retirement purposes reflects that the Veteran's skin was normal upon clinical examination.  

Based on the foregoing, the Board finds that any rash in service was acute and transitory as the STRs are negative for complaints of, or treatment for, a rash after 1973, the Veteran denied a skin disease several times between 1976 and 1985, and several clinical examination reports reflect normal skin between 1976 and 1985.

The third element for entitlement to service connection is competent credible evidence of a medical nexus or continuity of symptomatology since service.  The Board finds that this element has not been met.  The claims file includes an August 2010 VA examination report.  The report reflects, that upon examination, there was a 2 cm x 1.1 cm flat hyperpigmented lesion to the area of the right upper thigh.  The lesion was not pruritic.  There was no associated scale.  The skin was intact and there was no drainage or weeping.  There was no crusting, erythema, or pruritus appreciated.  The diagnosis was non-acneform dermatitis to the right lower extremity.  The examiner opined that the Veteran's currently claimed rash is not consistent with an irritant type of dermatitis and is therefore, less likely as not related to irritant dermatitis in service in 1968.  It is also less likely as not related to the rash in the STRs in 1973 which was noted to be pityriasis rosea or contact dermatitis.  The examiner also found no evidence that the Veteran had a rash of acneform pathology.  As the Veteran's claimed rash disability was not consistent with choloracne or other acneform, the examiner found it less likely as not that it was due to herbicide exposure in service.  The examiner opined that it is less likely as not that the Veteran's current claimed rash is due to active service.  

The Board has also considered whether there is credible evidence of continuity of symptomatology since service but finds that there is not.  As noted above, the Veteran's report of medical history for retirement purposes in June 1985, reflects that the Veteran denied having had a skin disease.  If the Veteran had had a recurring rash in service, it would have been reasonable for him to have noted such, rather than deny it, upon retirement.  In addition, the 1985 medical examination report reflects that his skin was normal upon examination.  The earliest clinical evidence of a post-service skin rash in more than 11 years after separation from service.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

A September 1996 private clinical record reflects that the Veteran was seen for a "comprehensive physical."  The report reflects that the Veteran had several complaints, to include a report that "he has had some problems with a recurrent rash."  The typed portion of the record reflects that upon clinical examination, his skin was noted to be unremarkable; however, a handwritten annotation states "rash on arm."  The report is entirely negative for a mention of service.  Moreover, it is negative for complaints of a rash groin or thigh rash, the places where the Veteran claims he has had a recurrent rash.

A March 1998 private clinical record reflects that the Veteran's skin upon clinical examination was "unremarkable." 

A May 1998 private medical record reflects that the Veteran was seen for complaints of a rash behind his knees bilaterally.  It was noted that he worked at a home for developmentally disabled children and someone there had a rash on his back.  The report reflects that the Veteran was unaware of the rash until one of the nurses at the home [where he worked] pointed it to him.  The objective portion of the report states that the Veteran has a "dry, scaly rash behind both knees.  There is no drainage noted.  There is no edema, and the neurovascular status of both lower extremities is intact."  The impression was atopic dermatitis.  The record is negative for a groin or upper thigh rash.

An October 1998 private record reflects a questionable possibility of dermatomyositis.  Private medical correspondence dated in  November 1998 from a doctor associated with a neurology practice, Dr. R.S., reflects that the Veteran has noted "an expanding rash of darkened skin on both legs by his knees.  He has seen a dermatologist and a biopsy apparently was done and he was given a cream."  The examiner stated that he "told [the Veteran] as well I did not know the etiology of the skin changes on his legs."

A September 1999 private medical record reflects that the Veteran had complaints of a rash.  The subjective record states that the Veteran "has actually had this rash for over a year and has tried a couple of different steroid creams.  He has seen Dr. [F] in the past who gave him some concoction of which he's not sure what all was in it.  The rash has progressed by this medication and he is unable to see Dr. [F.] for over a month.  The rash is dry and scaly.  Sometimes it itches but does not weep.  It started in his lower extremities and spread up into his groin and now is on both upper extremities."  The objective findings were "dry scaly rash in both legs, in the groin and in the right upper arm primarily.  It is scaly, dry without any drainage."  The impression was "probable eczema."  

A December 2004 private medical record from Methodist Health System reflects that the Veteran complained of a faint rash on calves of both legs.  It was not pruritic and the Veteran did not note any other lesions or rashes.  Upon clinical examination, it was noted that there was a "very faint decolorization which seems to be subcutaneous on both calves.  The remainder of his skin exam is normal."  The assessment was dermatitis of both legs.  The record is negative for a groin rash or upper thigh rash.

A May 2007 private medical record from Methodist Health System reflects that the Veteran's skin was unremarkable.

An August 2007 VA examination report reflects that there was no rash upon clinical examination. 

The Veteran testified at the DRO hearing that he did not notice a rash until after he got home from Vietnam.  He testified that the rash "started up on both sides of my legs, and I was severe enough to send to a dermatologist.  The dermatologist took a biopsy of it, scratched it and came back and he said, 'Well, I don't what it is  . . .'"  The Veteran further testified that the rash comes and goes.  He reported a flare up approximately once a week; however, he also stated that it stays longer than a week when it comes and then it goes away for a month or two before it comes back.  (See DRO hearing transcript, pages 5-7.)  He testified that it never goes away completely, it is itchy, and he has had it since Vietnam. 

The Veteran testified at the Board hearing that his rash started after he returned from Vietnam.  He again stated that he was seen by a dermatologist who did a biopsy and told him that he didn't know what it was.  The Veteran testified that he could not remember the name of the civilian doctor.  He testified that he first sought treatment in 1985.  The Veteran testified that his rash comes up at least once a month and lasts for about four or five days and then it disappears again.  He testified that it is a heavy type rash with a crust.  He testified that the rash starts in the groin just below the belly button, and travels no farther than halfway to his knees.  He also testified that he has "all kinds of scars" from it.  

The Board acknowledges the Veteran's statements that he has had a recurrent rash since service and that it has left him with many scars.  However the Board finds that the clinical and objective evidence of record is more probative than the Veteran's statements.  Although, the Veteran has stated that the skin rash is so severe that it has left him with scars, the clinical records are negative for a scar.  As noted above, numerous records have found his skin to be unremarkable and are negative for scars.  The 2010 VA examination noted only one small lesion.  Thus, the Board finds that the Veteran is less than credible that he has a skin disability which has left him with scars.  

As noted above, the earliest clinical evidence of a rash is in 1996, 11 years after separation from service.  The Board finds that if the Veteran had had a rash since service, not only would he have not denied such upon separation, but it would have been reasonable for him to have reported it to the 1996 clinician and for it to have been recorded in his records; it is not.  In addition, the May 1998 record reflects a rash behind the legs, but notes nothing about active service; instead it discusses the Veteran's employment at a home with another individual who had a rash.  Again, there is no mention of the Veteran having had a rash since service.  

While the Board acknowledges that the absence of any corroborating medical evidence supporting assertions, in and of itself, does not render lay statements incredible, such absence is for consideration in determining credibility. See Buchanan v. Nicholson,  451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of Veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible). See also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (noting that lay evidence can be competent to establish a diagnosis when . . . a layperson is competent to identify the medical condition.)  In the present case, the Veteran denied skin diseases for several years after 1973, to include upon separation, and there are numerous clinical records related to the skin which are negative for the rash which the Veteran claims that he has had recurrently.  

In addition, the Board notes that in 1998, the Veteran filed a claim for entitlement to service connection for posttraumatic stress disorder (PTSD).  The Board finds that if the Veteran had had a recurrent rash since service, it would have been reasonable for him to have filed a claim for entitlement to service connection for a rash at that time; he did not.  The Veteran also filed a claim for entitlement to service connection for diabetes in May 2002.  The Board again finds that if the Veteran had had a recurrent rash since service, it would have been reasonable for him to have filed a claim for entitlement to service connection for a rash at that time; he did not.  Based on the record as a whole, the Board finds that the Veteran is less than credible with regard to a recurrent rash since service.  

In sum, presumptive service connection based on exposure to herbicides is not warranted for the Veteran's skin conditions, there is no credible evidence of continuity of symptoms since service, and there is no clinical evidence of record that the Veteran has a skin disability causally related to active service, to include herbicide exposure.  

While the Veteran may sincerely believe that he has a skin disability causally related to military service, the Board notes that the Veteran has not been shown to possess the requisite training or credentials needed to render a competent opinion as to medical diagnosis or causation.  Moreover, the Board finds that disabilities as a result of herbicide exposure are not the type of disabilities for which a lay person is competent to diagnosis and provide an etiology.  As such, the Veteran's lay opinion does not constitute competent medical evidence and lacks probative value.  Espiritu  v. Derwinski, 2 Vet. App. 492 (1992).  

Based on the foregoing, the Board finds that the preponderance of the evidence is against a grant of service connection for a skin disability. As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for a skin disability, to include a groin rash, is denied.



______________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


